DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 2, 4, 7, 8, 11, 14, 15, and 18 are rejected on the ground of nonstatutory double patenting over claims 1, 3, and 4 of U.S. Patent No. 10,552,204. Although the claims at issue are not identical, they are not patentably distinct from each other because adding inherent and/or unnecessary limitations/step and rearranging the claims would be within the level of one of ordinary skill in the art. It is well settled that the insertion of an element, e.g. “in response to invoking the first/second agent module and the additional agent module, receiving a first/second agent output from the first agent module and an additional agent output from the additional agent module”, and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Insertion of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.
Instant Application No. 13/599,908
U.S. Patent No. 10,552,204
1. A method implemented by one or more processors, the method comprising:
determining a correlation between a first spoken utterance and a second spoken utterance during previous interactions between a user and an automated assistant via an automated assistant interface,
wherein determining the correlation is based on a relationship between the first spoken utterance and the second spoken utterance in each of the previous interactions,
wherein the first spoken utterance causes the automated assistant to initialize execution of a first task, and
wherein the second spoken utterance causes the automated assistant to initialize execution of a second task;
prompting, based on determining the correlation between the first spoken utterance and the second spoken utterance, the user regarding a multitask command,
wherein the multitask command corresponds to the first task and the second task, and
wherein the prompting is performed without an explicit request, from the user to the automated assistant, to initialize generation of the multitask command; and
subsequent to prompting the user regarding the multitask command:
determining that content of a natural language input provided to the automated assistant interface identifies the multitask command;
initializing performance of the first task and the second task of the multitask command, wherein initializing is responsive to determining that content of the natural language input identifies the multitask command; and
providing responsive output to the user based on the multitask command.
2. The method of claim 1, wherein determining the correlation between the first spoken utterance and the second spoken utterance includes:
determining that a temporal relationship between the first spoken utterance and the second spoken utterance indicates that the first spoken utterance and the second spoken utterance were provided within a threshold period of time.
4. The method of claim 1, wherein the responsive output includes a query for the user and the method further comprises:
receiving, at the automated assistant interface, an additional input from the user in response to the query; and
causing a separate application to process the additional input from the user
1. A method implemented by one or more processors, the method comprising:
determining a correlation between a first spoken utterance and a second spoken utterance during previous interactions between a user and an automated assistant via an automated assistant interface,
wherein determining the correlation is based on a temporal relationship between the first spoken utterance and the second spoken utterance in each of the previous interactions,
wherein the first spoken utterance causes the automated assistant to initialize execution of multiple tasks performed by separate agent modules that include a first agent module and a second agent module, and
wherein the second spoken utterance causes the automated assistant to initialize execution of an additional task performed by an additional agent module;
prompting, based on determining the correlation between the first spoken utterance and the second spoken utterance, the user regarding a preconfigured multitask command,
wherein the preconfigured multitask command corresponds to the multiple tasks and the additional task, and
wherein the prompting is performed without an explicit request, from the user to the automated assistant, to initialize generation of the preconfigured multitask command; and
subsequent to prompting the user regarding the preconfigured multitask command:
determining that content of a natural language input provided to the automated assistant interface identifies the preconfigured multitask command;
invoking the first agent module of the separate agent modules to perform a first task of the multiple tasks and the additional agent module to perform the additional task;

invoking, with parameters based on the first agent output, the second agent module of the separate agent modules to perform a second task of the multiple tasks, wherein the second task involves processing the parameters,
wherein invoking the second agent module with the parameters based on the first agent output includes incorporating at least some of the first agent output into one or more of the parameters and providing, by the automated assistant, the parameters to the second agent module;
in response to invoking the second agent module, receiving a second agent output from the second agent module; and
providing responsive output to the user, via the automated assistant interface, based on the first agent output, the second agent output, and the additional agent output.
3. The method of claim 1, wherein determining the correlation between the first spoken utterance and the second spoken utterance includes:
determining that the temporal relationship between the first spoken utterance and the second spoken utterance indicates that the first spoken utterance and the second spoken utterance were provided within a threshold period of time.
4. The method of claim 1, wherein the responsive output corresponds to a query for the user and further comprising:
receiving, at the automated assistant interface, an input from the user in response to the query; and
causing the second agent module to process the input from the user.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 9 -14, 16, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Comerford (US Pub. 2010/0185445) in view of Wolfram (US Pub. 2015/0046153).
Regarding claim 1, Comerford discloses a method implemented by one or more processors, the method comprising: 
determining a correlation between a first spoken utterance and a second spoken utterance during previous interactions between a user and an automated assistant via an automated assistant interface ([0022]-[0025][0030] and Figs. 5 and 9, user’s utterances 306 and 910 – 920 to train the conversational system to learn a sequence of actions or commands), 
wherein determining the correlation is based on a relationship between the first spoken utterance and the second spoken utterance in each of the previous 
wherein the first spoken utterance causes the automated assistant to initialize execution of a first task, and wherein the second spoken utterance causes the automated assistant to initialize execution of a second task ([0022]-[0025][0030] and Figs. 5 and 9, “performing actions, such as, turning off the radio, reference numeral 910 and by closing the window, reference numeral 912”); 
prompting, based on determining the correlation between the first spoken utterance and the second spoken utterance, the user regarding a multitask command (Figs. 5 and 9, [0022]-[0025][0030] generating/learning of a preconfigured multitask/sequence command),
wherein the multitask command corresponds to the first task and the second task ([0022]-[0025][0030] a multitask performing command, i.e. item 304 of Fig. 5 and item 906 of Fig. 9), and 
subsequent to prompting the user regarding the multitask command: 
determining that content of a natural language input provided to the automated assistant interface identifies the multitask command (Fig. 6, [0025][0026] user utters the sequence command, i.e., “I want quiet”, item 402); 
initializing performance of the first task and the second task of the multitask command, wherein initializing is responsive to determining that content of the natural language input identifies the multitask command; and providing responsive output to the 
Comerford does not explicitly teach, however Wolfram does explicitly teach:
wherein the prompting is performed without an explicit request, from the user to the automated assistant, to initialize generation of the multitask command ([0054][0055] a macro assistance mode that occurs automatically based upon an analysis of a temporal sequence of previous user actions/activities/interactions and suggests the creation of a macro to a user as an alternative to user initialization).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the multitask command interfaces as taught by Comerford with the system-initiation of a multitask command creation phase as taught by Wolfram to provide a predictable result in the form of allowing system intervention when a user repeatedly performs the same tasks and to increase user awareness of potential commands that would increase input efficiency (Wolfram, [0055]).
Regarding claim 3, Comerford in view of Wolfram the method of claim 1, and Comerford further discloses:
wherein determining the correlation between the first spoken utterance and the second spoken utterance includes: determining that a geographic relationship between the first spoken utterance and the second spoken utterance indicates that the first spoken utterance and the second spoken utterance were provided at a particular location ([0022]-[0025][0030] and Figs. 5 and 9, user’s utterances 306 and 910 – 920 
Regarding claim 4, Comerford in view of Wolfram the method of claim 1, and Comerford further discloses:
wherein the responsive output includes a query for the user and the method further comprises: receiving, at the automated assistant interface, an additional input from the user in response to the query; and causing a separate application to process the additional input from the user (Fig. 10 and [0031] system prompts to a user, receives the user input, and then process a navigation tool).
Regarding claim 5, Comerford in view of Wolfram the method of claim 1, and Comerford further discloses:
wherein determining the correlation between the first spoken utterance and the second spoken utterance is performed before the user has provided the natural language input that identifies the multitask command ([0022]-[0025][0030] and Figs. 5 and 9, setting/learning/training a sequence before a user utters the multitask command).
Regarding claim 6, Comerford in view of Wolfram the method of claim 1, and Comerford further discloses:
wherein the natural language input is a single spoken natural language input, and the content of the single spoken natural language input is different from other natural language content verbally provided by the user to the automated assistant during one or more of the previous interactions ([0022]-[0025][0030] and Figs. 5 and 9, during a learning mode, a new command is named to performing a series of actions and is different from other name of command).
Regarding claims 7, 9, and 11-13, Claims 7, 9, and 11-13 are the corresponding medium claims to method claims 1, 3, and 4-6. Therefore, claims 7, 9, and 11-13 are rejected using the same rationale as applied to claims 1, 3, and 4-6 above.
Regarding claim 10, Comerford in view of Wolfram the non-transitory computer readable storage medium of claim 7, and Comerford further discloses:
wherein the operations further include: providing responsive output to the user based on the multitask command (Fig. 6, [0026][0027] system responds  to the user based on completing execution of the series of commands).
Regarding claims 14, 16, and 18-20, Claims 14, 16, and 18-20 are the corresponding system claims to method claims 1, 3, and 4-6. Therefore, claims 14, 16, and 18-20 are rejected using the same rationale as applied to claims 1, 3, and 4-6 above.
Claims 2, 8, 15, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Comerford (US Pub. 2010/0185445) in view of Wolfram (US Pub. 2015/0046153) and further in view of Tchedikian (US Pub. 2017/0213449).
Regarding claim 2, Comerford in view of Wolfram the method of claim 1.
Comerford in view of Wolfram does not explicitly teach, however Wolfram Tchedikian does explicitly teach:
wherein determining the correlation between the first spoken utterance and the second spoken utterance includes: determining that a temporal relationship between the first spoken utterance and the second spoken utterance indicates that the first spoken utterance and the second spoken utterance were provided within a threshold period of 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the multitask command interfaces as taught by Comerford in view of Wolfram with the time interval as taught by Tchedikian in order to more reliably create macro/multitask commands where user interactions that are more spread out over time are increasingly likely to be unrelated.
Regarding claims 8 and 15, Claims 8 and 15 are the corresponding medium and system claim to method claim 2. Therefore, Claims 8 and 15 are rejected using the same rationale as applied to claim 2 above.
Regarding claim 17, Comerford in view of Wolfram the computing device of claim 14. Comerford in view of Wolfram does not explicitly teach, however Wolfram Tchedikian does explicitly teach:
wherein determining the correlation between the first spoken utterance and the second spoken utterance includes: identifying multiple different common conditions associated with both the first spoken utterance and the second spoken utterance (Tchedikian, [0084][0085][0162] “decide to create an automatic macro which activates the three pieces of equipment to be controlled at once, but only within the same time interval”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Seong-ah A. Shin
Primary Examiner
Art Unit 2659




/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659